This petition for writ of habeas corpus, filed on behalf of petitioner, R.J. Chandler, was presented to the presiding judge, alleging that petitioner was unlawfully restrained of his liberty by Frank Crow, and held under a warrant issued by the Governor for his return to the state of Kansas, upon a requisition from the Governor of that state, alleging that he is a fugitive from justice. Accompanying the requisition was a certified copy of a complaint filed in the city court of *Page 202 
Wichita, Sedgwick county, by the county attorney, wherein petitioner is charged with the crime of child desertion, alleged to have been committed on the 2d day of July, 1926, and further alleging that said warrant is void by reason of the fact that said petitioner was not present in the state of Kansas on the date alleged, and that he is not a fugitive from justice. The writ of habeas corpus issued, returnable before the court on September 20, 1925, at which time all the parties appeared. Upon the hearing the writ was denied, following the holding of this court in the cases of In re Gundy, 30 Okla. Cr. 39, 236 P. 440, and Ex parte Baker, 33 Okla. Cr. 413, 244 P. 459. Upon the finding that petitioner was a fugitive from justice from the demanding state, and that his arrest and detention was not in any way illegal, petitioner was remanded to the custody of the respondent.